52 F.3d 333
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Raul FUENTES;  Brian Miller, on behalf of themselves and allothers similarly situated, Plaintiffs-Appellants,v.RALPHS GROCERY COMPANY, a corporation;  Teamsters Local 572,Warehousemen and Helpers Union, Affiliated WithInternational Brotherhood of Teamsters, Chauffers,Warehousemen and Helpers of America, a unincorporatedassociation, Defendants-Appellees.
No. 93-56255.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 6, 1995.Decided April 13, 1995.

Before:  WALLACE, Chief Judge, HUG, and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
We affirm the judgment for the reasons expressed in the opinion of the district court.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3